Exhibit32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 Each of Greg Strakosch and Jeffrey Wakely hereby certifies, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, in his capacity as Chief Executive Officer and Chief Financial Officer and Treasurer, respectively of TechTarget,Inc. (the Company), that, to his knowledge, the Quarterly Report of the Company on Form10-Q for the period ended June30, 2010 as filed with the Securities and Exchange Commission (the Report) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 9, 2010 By: /s/ Greg Strakosch Greg Strakosch Chief Executive Officer Date: August 9, 2010 By: /s/ JEFFREY WAKELY Jeffrey Wakely Chief Financial Officer and Treasurer
